Motion, insofar as it seeks leave to appeal from the February 25, 1999 Appellate Division order that denied appellants’ motion for reargument or, in the alternative, leave to appeal to the Court of Appeals, and from that portion of the December 16, 1998 Appellate Division order that affirmed the denial of appellants’ motion to vacate, dismissed upon the ground that the February 25, 1999 order and the foregoing portion of the December 16, 1998 order do not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.
Judges Levine and Rosenblatt taking no part.